Citation Nr: 0842809	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  04-35 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, Mr. G. P.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to February 
1973.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina.  The veteran's claims file comes 
from the VA Regional Office in Boston, Massachusetts (RO).


FINDINGS OF FACT

1.  A January 1998 rating decision denied the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Evidence associated with the claims file since the 
January 1998 rating decision was not of record at the time of 
the January 1998 decision and relates to an unestablished 
fact necessary to substantiate the veteran's claim of 
entitlement to service connection for PTSD.

3.  The veteran has a current diagnosis of PTSD that is 
associated with a reported stressor which has been verified 
to have occurred during his period of active military 
service.


CONCLUSIONS OF LAW

1.  The evidence received since the January 1998 rating 
decision is new and material, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  PTSD was incurred in active military service.  38 
U.S.C.A. §§ 1110 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim to reopen a claim of entitlement to service 
connection for PTSD as the Board is taking action favorable 
to the veteran by reopening the claim and granting service 
connection for PTSD.  As such, this decision poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

New and Material

An unappealed rating decision in January 1998 denied the 
veteran's claim of entitlement to service connection for PTSD 
on the basis that the veteran did not show the existence of a 
verifiable in-service stressor.  The relevant evidence of 
record at the time of the January 1998 rating decision 
consisted of the veteran's service medical records, service 
personnel records, VA medical records dated from November 
1977 to January 1997, and VA medical examination reports 
dated in March 1982 and September 1997.

The veteran did not file a notice of disagreement after the 
January 1998 rating decision.  Therefore, the January 1998 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In June 2002, a claim to reopen the issue of entitlement to 
service connection for PTSD was received.  Evidence of record 
received since the January 1998 rating decision includes VA 
medical records dated from December 1998 to February 2008, an 
October 1999 VA mental disorders examination report, stressor 
statements dated in April 2003 and May 2005, a June 2003 VA 
psychiatric examination report, a November 2003 statement 
from the veteran's mother, an April 2005 VA PTSD examination 
report, a May 2006 response from the U.S. Armed Services 
Center for Unit Records Research (CURR), a transcript of an 
October 2008 hearing before the Board, and internet articles 
on the activities of the 101st Aviation Battalion in 1972, 
attacks on air bases in Vietnam in 1971 and 1972, and losses 
of aircraft and personnel during 1971 and 1972 by the 101st 
Airborne Division and the 101st Aviation Battalion.  All of 
the evidence received since the January 1998 rating decision 
is "new" in that it was not of record at the time of the 
January 1998 decision.  All of the new evidence that provides 
further details as to the veteran's stressors is also 
material, as it relates to an unestablished fact necessary to 
substantiate the claim.  As detailed below, this evidence 
also raises a reasonable possibility of substantiating the 
claim when considered with previous evidence of record.  
Accordingly, the veteran's claim of entitlement to service 
connection for PTSD is reopened.

Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2008).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of DSM-IV.  38 C.F.R. § 4.125 (2008).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The veteran's service medical records show that in February 
1972, while the veteran was stationed in Vietnam, he was 
hospitalized "because of vomiting due to nerves."  On 
examination, the veteran was "extremely nervous."  The 
impression was anxiety reaction and the plan included a 
psychiatric consultation.

After returning from Vietnam, the veteran's service records 
show that he went absent without leave, during which time he 
sustained a traumatic head injury in July 1972 which resulted 
in various brain disorders, including a diagnosis of 
traumatic amnesia.  Since July 1972, the medical evidence of 
record shows that the veteran has had difficulty recalling 
specific information, such as dates, places, and names, which 
occurred prior to the head injury.

The veteran's service medical records include a transcript of 
a December 1972 medical board hearing.  In that hearing, the 
veteran stated that he "went to Vietnam as a clerk and when 
I got there they didn't have any clerk jobs open so they made 
me a door gunner for a couple months and then they made me an 
ammunition specialist, you know, stacking ammunition, loading 
the helicopters and everything."

After separation from military service, a November 1977 VA 
medical report gave a diagnosis of anxiety.

In a March 1982 VA medical examination report, the veteran 
complained of being very nervous, biting his fingers, and 
being unable to sleep at night.  He reported restlessness, 
aggravation, irritation, and avoided crowds.  After mental 
status examination, the diagnoses were chronic, severe 
dysthymic disorder with anxiety features and anti-social 
personality disorder.

In a January 1997 VA outpatient medical report gave diagnoses 
of adjustment disorder and rule out PTSD.

A September 1997 VA medical examination report stated that 
the veteran reported that his psychiatric symptoms increased 
5 months before.  The veteran reported serving in the 101st 
Airborne Division as a clerk, but did not engage in any 
clerical work.  He stated that he performed guard duty and 
"served as a door gunner only for a few times and he is even 
doubtful about that."  He reported being based at Phu Bai 
and stated that the base "was bombarded ever night."  The 
veteran reported that he had experienced psychiatric symptoms 
such as sleep impairment since returning from Vietnam.  On 
mental status examination, the veteran had "difficulties 
figuring out dates like the year he got married, knows the 
age of his son, knows that the son was the cause for him 
marrying his wife he says but still has difficulties giving 
me the correct year."  The diagnoses were PTSD and anxiety 
disorder, panic attacks.  The medical evidence of record 
shows that PTSD has been consistently diagnosed since 
September 1997.

In an October 1999 VA mental disorders examination report, 
the veteran stated that he served in the 101st Airborne 
Division as a clerk, but engaged in other kinds of duties due 
to the proximity to the front line.  The veteran reported 
seeing bodies on helicopters, seeing bombs explode, and 
losing a friend who was shot while serving as a door gunner 
on a helicopter.  After mental status examination, the 
diagnosis was anxiety disorder with PTSD features.

A June 2002 VA psychiatric report stated that the veteran 
reported being "utilized primarily to secure the perimeter 
at night during which time he recalls numerous incidents of 
incoming fire.  He can recall firing his weapon and vividly 
remembers the anxiety prompted by known noises on the 
perimeter.  He also recalls seeing the bodies of US KIA's 
with significant distress."  After a mental status 
examination and a review of the DSM-IV requirements for PTSD, 
the diagnosis was PTSD.

In an April 2003 stressor statement, the veteran reported 
that he served in the 101st Airborne Division in Vietnam from 
August 1971 to April 1972.  He stated that he never served in 
his Military Occupational Specialty (MOS) of clerk, and 
instead worked loading aircraft and performing security 
details at night.  The veteran reported frequent shelling in 
the evening by enemy artillery and unloading helicopters 
which arrived with dead and wounded soldiers.  He reported 
that he could not recall further details due to a head 
injury.

In a June 2003 VA psychiatric examination report, the 
examiner specifically noted that the RO had stated that the 
"[v]eteran has provided generic stressors without specific 
names, dates, places or events."  The examiner stated that

[i]n this connection, it is important to 
understand that [the veteran], in 
addition to the emotional trauma suffered 
in Vietnam, had physical trauma to the 
head as a result of being attacked with a 
baseball bat not long after returning 
from Vietnam.  As a result, he has had 
substantial memory problems since that 
time. . . . Providing specifics of events 
is one of the things that is a practical 
limitation for him.

The veteran reported that despite having a MOS of clerk, he 
was in combat and reported never seeing a typewriter in 
Vietnam.  He stated that his base was mortared regularly and 
reported that another soldier was killed in one of these 
attacks, though he could not remember the soldier's name.  He 
reported being assigned to unload helicopters containing dead 
and wounded soldiers.  After mental status examination, the 
diagnoses were moderate PTSD and traumatic brain injury.  The 
examiner stated that if the veteran's "reports of combat 
experiences are accurate, even though being sketchy, it would 
seem that the diagnostic requirement of Criterion A for 
[PTSD] are met."

In an April 2005 VA PTSD examination report, the veteran 
reported that he was stationed near Phu Bai and his unit was 
constantly under attack.  After mental status examination, 
the diagnosis was chronic, severe PTSD.

In a May 2005 stressor statement, the veteran report that he 
never engaged in his MOS of clerk while in Vietnam.  He 
stated that he worked as a driver, did general janitorial 
duties, moved casualties and body bags that arrived at the 
base, and guarded the perimeter of the base at night.  The 
veteran reported that his first period of service was at the 
101st Airborne Division base at Camp Eagle at Hue/Phu Bai and 
that he then moved to the Da Nang area.  He reported that 
both bases received rocket and mortar fire on numerous 
occasions while he was present.

A May 2006 CURR response stated that an Operational Report - 
Lessons Learned (OR-LL) submitted by the 101st Aviation 
Battalion for the period ending October 31, 1971 stated that 
an aircraft of that unit received 15 rounds of small arms 
fire on September 3, 1971, with no casualties reported.  The 
report also stated that an OR-LL for the U.S. Army Support 
Command, Cam Ranh Bay for the period ending April 30, 1972 
note that the unit made contact with enemy forces on February 
6, 1972, resulting in the death of 1 Viet Cong.  CURR stated 
that more detailed information about the veteran's stressors 
could not be provided without more specific information about 
the date, location, names of individuals involved, and units 
involved.

In October 2008, the veteran submitted a page from a 1979 
paper by the United States Air Force, Office of Air Force 
History.  The paper was entitled Air Base Defense in the 
Republic of Vietnam, 1961 - 1973 and listed individual 
attacks on US air bases in Vietnam.  The page supplied by the 
veteran showed multiple attacks on various air bases in late 
1971 and early 1972.  On January 16, 1972, Cam Ranh Bay was 
hit by 4 rounds of enemy fire, without damage or casualties.  
On March 6, 1972, Cam Ranh Bay was hit by 3 rounds of enemy 
fire, resulting in 1 damaged aircraft and 3 wounded soldiers.  
On April 13, 1972, Cam Ranh Bay was hit by 7 rounds of enemy 
fire, without damage or casualties.

Internet articles submitted by the veteran in October 2008 
include 2 helicopter accidents in October 1971 in which a 
total of 9 people were killed.  Both helicopters were based 
at Camp Eagle and one was part of the 101st Aviation 
Battalion. 

While the medical evidence of record clearly shows that the 
veteran has a current diagnosis of PTSD that has been related 
to an in-service stressor, the veteran's claim has been 
repeatedly denied on the basis that there was no objective 
evidence that established that the veteran "engaged in combat 
with the enemy" and there was insufficient evidence to 
corroborate his claimed stressors.  See VAOPGCPREC 12-99; 65 
Fed. Reg. 6257 (2000).  In this regard, there are no 
references to combat in the veteran's service personnel 
records and he did not earn any decorations, medals, badges, 
ribbons, or awards indicative of participation in combat.

The record shows that the veteran has not provided VA with 
anything more than vague descriptions of his claimed 
stressors.  However, the medical evidence of record shows 
that this is due to memory problems that resulted from a head 
injury after the veteran's separation from military service.  
This demonstrates that the veteran's inability to provide VA 
with sufficient information for a detailed CURR records 
search is due to a medical disability which is beyond the 
veteran's control.  Accordingly, a more thorough analysis of 
the available evidence regarding the veteran's period of 
service in Vietnam is warranted.

While the veteran's MOS lists him as clerk, the veteran 
contends that he never engaged in that duty while in Vietnam 
and instead was involved in other roles, including perimeter 
guard duty and unloading dead and wounded soldiers from 
helicopters.  Significantly, the veteran claimed this not 
only on multiple occasions after separation from military 
service, but also during his active military service.  This 
is specifically noted in the transcript of a December 1972 
medical board hearing.  After the veteran made this claim, 
the members of the military board did not object to his 
statements or otherwise make any responses that would 
indicate that the veteran's claim was inaccurate.  As such, 
the nature of the veteran's MOS is not sufficient to show 
that he did not participate in combat.

The veteran's service personnel records show that he served 
in the Headquarters and Headquarters Company, 101st Aviation 
Battalion, 101st Airborne Division from September 3, 1971, to 
October 16, 1971.  He served in Company D, 101st Aviation 
Battalion, 101st Airborne Division from October 17, 1971 to 
January 30, 1972.  The veteran served in the Headquarters and 
Headquarters Detachment, United Stated Army Support Command, 
Cam Ranh Bay, from January 31, 1972 to April 17, 1972.  While 
the May 2006 CURR response does not indicate that the veteran 
engaged in combat, it does provide evidence that the units to 
which the veteran was assigned saw at least some limited 
combat during his time with them.  Furthermore, the Office of 
Air Force History paper indicated that the Cam Ranh Bay was 
attacked by enemy mortars twice while his unit was located 
there, and once a few days prior to his reassignment.  The 
report notes that one of these attacks resulted in 
casualties.  There is no evidence that the veteran was absent 
from his unit at the time that these attacks occurred.  
Accordingly, this paper corroborates the veteran's claim of 
experiencing mortar/artillery attacks on his base.

The veteran has also reported that while he was assigned to 
the 101st Aviation Battalion, he was stationed at "Camp 
Eagle."  The internet articles submitted by the veteran in 
October 2008 stated that 2 helicopters based at Camp Eagle 
were lost during the period of time that the veteran claims 
he was stationed there.  The May 2006 CURR response 
specifically references the OR-LL submitted by the 101st 
Aviation Battalion for the period ending October 31, 1971.  
These records are available online under the "Stressor 
Verification - Army" section of the VA website, under the 
subheadings "Vietnam (RVN)" and "101st Airborne Division - 
RVN," and with the title "Army 1971 101st Airborne August - 
October."  This document states that the 101st Aviation 
Battalion was assigned to the 101st Aviation Group during 
this time period, and that the 101st Aviation Group had a 
total of 67 friendly casualties during this time period.  
This included 4 killed in action, 27 wounded in action, and 9 
missing in action.

In addition to the OR-LL report, the VA website includes an 
official publication of the Department of the Army under the 
"Stressor Verification - Army" section of the VA website, 
under the subheadings "Vietnam (RVN)" and "RVN General 
Information," and with the title "Army 1966-73 Vietnam 
Installation Directory."  This report is entitled "United 
States Army Combat Units of the War in the Republic of 
Vietnam, 1966-1973."  This report lists both the 101st 
Aviation Battalion, 101st Airborne Division and the United 
Stated Army Support Command, Cam Ranh Bay, as combat units, 
not only for the veteran's period of service with the unit, 
but also for nearly the entire duration of the Vietnam War. 

This evidence shows that the veteran's units were considered 
to have been engaged in combat during the entire period of 
time that he was assigned to them.  Furthermore, there is no 
evidence that he was absent from these units at any point in 
time, let alone for his entire tour of duty in Vietnam.  
Accordingly, the evidence establishes that the veteran served 
in combat units in Vietnam from September 3, 1971 to April 
17, 1972.  As such, the evidence also shows that the veteran 
engaged in combat with the enemy.  See Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997) (holding that corroboration does 
not require "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."); see also Pentecost v. Principi, 16 
Vet. App. 124, 128-29 (2002) (finding that while the 
veteran's unit records did not specifically show that he was 
present during the alleged rocket attacks, "the fact that he 
was stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks.").  In this case, the veteran's claimed 
stressors are related to combat, there is no clear and 
convincing evidence to the contrary, and the claimed 
stressors are consistent with the circumstances, conditions, 
or hardships of the veteran's service.  Accordingly, the 
Board finds that the veteran's lay statements, combined with 
the available evidence of record, establish the occurrence of 
his claimed in-service stressors.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f)(1).  As such, the Board 
finds that the veteran has a current diagnosis of PTSD that 
is associated with a reported stressor which has been 
verified to have occurred during his period of active 
military service.  See 38 C.F.R. § 3.304(f).

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's PTSD is related to active 
military service and therefore, service connection for PTSD 
is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


